The opinion in this case should have been more explicit as to the basis for the holding. While this is an action ex delicto, the equitable right alleged to have been invaded arose out of an unenforceable contract; and to allow an action to be maintained against the grantees of the timber for the cutting thereof when appellant could not have maintained an action against the grantor, the one through whom appellant claimed the equitable right to the timber, had the grantor cut the timber, would indeed be an anomalous situation.
Let this order be published with the opinion heretofore filed.
Petition for rehearing refused.